Mr. Justice Watermah delivered the opinion of the court. Appellant in support of its bill to prevent a multiplicity of suits says: In section 245, volume 1, Pomeroy subdivides the grounds of this jurisdiction into four classes, and we claim that this case comes under class four, which is defined in the following language: “ Where the same party, A, has or claims to have some common right against a number of persons, the establishment of which would regularly require a separate action brought by him against each of these persons, or brought by each of them against him, and instead thereof he might procure the whole to be determined in one suit brought by himself against all the adverse claimants as co-defendants. “Section 274. Fourth Class. The jurisdiction has been exercised in the following cases belonging to this class, and in most, if not all, of them it may be regarded as fully settled. * * * In suits by a single party against a number of persons to restrain the prosecution of simultaneous actions at law brought against him by each defendant, and to procure a decision of the whole in one proceeding, where all- these actions depend upon the same questions of law and fact.” As to the actions already begun against and those feared by appellant the interest of the plaintiffs is and will be several and distinct; there is no community of interest as to that sought. FTor is there any community of interest in the questions of law or fact upon which the recovery of all depend. The suits in existence are pending before a justice of the peace, where there are no written pleadings, and the action will be covenant—debt—assumpsit, etc., as the evidence may disclose. Appellant confesses its ignorance of what the respective claims sued for are, saying: “ The complainant is unable to discover upon what, if anything, they base their claims except in so far as the same is disclosed by the summons in the cause and except that it shows it is for work and labor.” There is, indeed, the further allegation in appellant’s bill “ that the claims of the six laborers who have brought suit, and the sixty in all, are founded, substantially, upon the same claim and upon the same facts, and that the complainant has the same defense to all of said claims, and that all of the said laborers, if they have any claim at all, have substantially the same claim, both upon the facts and upon the law.” This is a mere allegation of a conclusion. While complainant does allege certain facts showing a connection with appellees and others, it nowhere alleges that each of the suits now pending or those it fears will be brought is or will be based only upon such facts. Its allegation that it is in no way indebted to said laborers amounts to no more than the general issue, verified. Appellant prays for an accounting and that appellees may be restrained “ from prosecuting any action of law ” against it. No good reason appears for fixing the hour for the trial of the suits against appellant at eight o’clock in the morning. That, however, is the act of the justice of the peace, not of appellees, and affords no ground for an injunction as does not the fact that the office of the justice is seventeen miles from the place of business of appellant. Appellant has a right of appeal and to a trial de novo in the Circuit Court. In order to maintain an injunction against numerous separate claimants, preventing them from prosecuting or bringing separate actions against a single party, such claimants must have a common title, or community of right or interest in the subject-matter in controversy, or a community of interest in the questions of law and fact involved in the litigation existing or prospective. High on Injunctions, 3d Ed., Sec. 65; Pomeroy’s Eq. Jurisprudence, Secs. 268, 269; Story’s Equity Pleadings, Secs. 277, 271, 538; Saxton v. Davis, 18 Ves. 80; Burnett v. Lester, 53 Ill. 325. The decree of the Superior Court is affirmed.